DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
 	This Office action is in response to the amendment filed April 21, 2022 in which claims 1 and 2 were amended.
 	The rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US 20090014681) further in view of Gabriel (US 20100307601).
 	Iyengar teaches a magnetorheological fluid (MR) comprising magnetizable particles dispersed in carrier fluid (see abstract).  The magnetizable particles have a diameter in the range of about 1 to 100 microns (see para 0014-0015).  The carrier fluid will be an organic fluid or oil base fluid such as cycloparaffin oils, paraffins oils, mineral oils, and synthetic hydrocarbon oils such as polyalphaolefins (see para 0023-0025, 0028). The fluid may contain an organomolybdenum compound (see para 0044) and thiophosphorus compounds (see para 0056).  The organomolybdenum is not a required component (see claims).  As the friction modifier Iyengar uses alkyl amine oleates, which would include tallow alkyl (see para 0056).  Iyengar meets the limitations of the claims other than the differences that are set forth below.
 	Iyengar does not exemplify a fluid wherein the amine oleate salt is present.  However, it would have been obvious to one or ordinary skill in the art to prepare such a fluid because Iyengar teaches that alkylamine oleates may be used as the friction modifier.  With respect to the amount of amine oleate, Iyengar uses Molyvan 822 (friction modifier) in an amount of 0.29% (examples).  This teaching suggests that the amine oleate would be used in an amount similar to the amount of Molyvan 822 that is used in the composition.
 	With respect to the viscosity and coefficient of friction, it would be reasonable to expect to obtain the same or similar results as set forth in the claims given that Iyengar teaches similar MR fluids.
 	Iyengar does not specifically teach the use of molybdenum sulfide (friction modifier).  However, Gabriel teaches this compound in a MR fluid similar to Iyengar (see para 0029).
 	It would have been obvious to one of ordinary skill in the art to include molybdenum sulfide because Iyengar uses friction modifiers. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
 	With respect to Gabriel not teaching that the MoS2 has an average particle size of less than 2 microns, it would be obvious for the particles to possess such a size because Gabriel teaches that the magnetizable particles have a preferred diameter of 0.1-50 microns.  One skilled in the art would recognize the importance of using other solid materials that have a particle size range similar to the size of the magnetizable particles.
Claims 1, 3-5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US 20030209687) hereinafter referred to “Iyengar 2”.
 	Iyengar 2 teaches a magnetorheological fluid (MR) comprising magnetizable particles, a carrier fluid and a lubricative additive (see abstract).  The magnetizable particles have a diameter in the range of less than 25 microns (see para 0015-0016).  The carrier fluid will be an organic fluid such as cycloparaffin oils, paraffins oils, mineral oils and polyalphaolefins (see para 0020-0021). The fluid may contain molybdenum disulfide, an organomolybdenum compound and thiophosphorous compounds (see para 0034-0035).  However, the organomolybdenum compound is not required (see claims). The particle size of the Mo disulfide is equal to or less than 10 microns (see abstract). As the friction modifier, Iyengar uses alkyl amine oleates (see para 0035), which would include tallow alkyl.  Iyengar meets the limitations of the claims other than the differences that are set forth below.
 	Iyengar 2 does not exemplify a fluid wherein the amine oleate salt is present.  However, it would have been obvious to one of ordinary skill in the art to prepare such a fluid because Iyengar 2 teaches that alkylamine oleates may be used as the friction modifier.
 	With respect to the viscosity and coefficient of friction, it would be reasonable to expect to obtain the same or similar results as set forth in the claims given that Iyengar teaches similar MR fluids.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	 Applicant argues that the data show that including micron or submicrom sized MDS in an MR fluid that comprises amine oleate salt as a friction reducing agent provides improved settling performance.
 	The showings and the data are not commensurate.  The showings contain PAO/dioctyl sebacate as the carrier fluid and carbonyl iron as the magnetically responsive particle.  This is only one of multiple combinations of particles and carrier fluids. The examiner cannot ascertain if such results are obtained over the broad range of particles and carrier fluids that Applicant is claiming.
 	Applicant argues that Iyengar does not teach or suggest including MDS in an MR fluid.
 	Gabriel teaches that it is well known to include MDS in MR fluids for the purpose as an antifriction agent.  Therefore, the skilled artisan would be motivated to include MDS for this purpose.  The results of adding MDS would have been predictable to one or ordinary skill in the art.
 	Applicant argues that Iyengar and Gabriel do not teach or suggest	that improved low temperature viscosity and settling can be provided by including an amine oleate.
 	Iyengar teaches the use of alkyl amine oleates in a MR fluid.  If Applicant obtains improved low temperature viscosity and settling then it stands to reason that the MR fluid of modified Iyengar would also possess these properties.  With respect to the presence or absence of organomolybdenum, Iyengar does not require the presence of organomolybdenum and therefore, again one would expect that Iyengar would possess the same properties as that of the present invention.
 	Applicant argues that the examiner has not provided evidence regarding the selection of MDS particles of 2.0 or 1.5 microns or less.
 	Particle size does not render a chemical composition patentable when the range is embraced by the prior art, in the absence of evidence of superior results.  Applicant has not shown that the MDS of Gabriel renders it useless for Applicant’s purpose.  Furthermore, Iyengar 2 teaches that as a result of smaller particle size of the MDS the ability of the additive to lubricate the magnetizable particles is optimized (para 0026).  Those the skilled artisan would recognize the benefit of using MDS possessing the claimed particle sizes.
 	Applicant argues that Iyengar 2 describes fluids where an anti-friction additive is optional and that Iyengar 2 provides no examples including alkyl amine oleates or MDS.
 	Iyengar 2 discloses all of the components that are set forth in the present claims.  He sets forth that the MDS and the PTFE are equivalent as lubricative additives and thus one skilled in the art would expect the compounds to function in the same manner.  With respect to no examples containing the amine oleate or MDS, it is well settled that a reference is relied upon all that it teaches and is not limited to the examples therein.  There is only one of multiple combinations of particles and carrier fluids exemplified in the present invention. The examiner cannot ascertain if such results are obtained over the broad range of particles and carrier fluids that Applicant is claiming.
 Allowable Subject Matter
Claims 2, 6, 7, 20 and 21 are allowed. By use of the language “consisting of”, Applicant has amended the claims to limit the components to only those present in the claims. 
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the amine oleate is diamine dioleate, triamine dioleate or N-(tallowalkyl)-1,3-propanediamine dioleate.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16078122/202200604